Exhibit 10.93

FORM OF SHAREHOLDER TENDER AGREEMENT

SHAREHOLDER TENDER AGREEMENT (this “Agreement”), dated as of August 9, 2010, is
by and among Endo Pharmaceuticals Holdings Inc., a Delaware corporation
(“Parent”), West Acquisition Corp., a Delaware corporation and a wholly-owned
Subsidiary of Parent (“Merger Sub”) and (“Shareholder”).

WHEREAS, Shareholder is, as of the date hereof, the record and/or beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which meaning will apply for all purposes of this
Agreement) of the number of shares of Common Stock, par value $0.001 (the
“Company Common Stock”) of Penwest Pharmaceuticals Co., a Washington corporation
(the “Company”), set forth opposite the name of Shareholder on Schedule I
hereto;

WHEREAS, Parent, Merger Sub, and the Company have entered into an Agreement and
Plan of Merger, dated as of the date hereof, in the form attached hereto as
Exhibit A (the “Merger Agreement”), that provides, among other things, for
Merger Sub to commence a tender offer for all of the issued and outstanding
shares of Company Common Stock (the “Offer”) and, following the completion of
the Offer, the merger of Merger Sub with and into the Company (the “Merger”)
upon the terms and subject to the conditions set forth in the Merger Agreement
(capitalized terms used herein without definition shall have the respective
meanings specified in the Merger Agreement); and

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement and as an inducement and in consideration therefor,
Shareholder has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

SECTION 1. Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to Parent and Merger Sub as follows:

(a) Shareholder (i) is the record and/or beneficial owner of the shares of
Company Common Stock (together with any shares of Company Common Stock that
Shareholder may acquire at any time in the future during the term of this
Agreement, the “Shares”) set forth opposite Shareholder’s name on Schedule I to
this Agreement and (ii) except as set forth in Schedule I to this Agreement,
neither holds nor has any beneficial ownership interest in any other shares of
Company Common Stock or any performance based stock units, restricted stock,
deferred stock units, option (including any granted pursuant to a Company Stock
Plan), or warrants to acquire shares of Company Common Stock or other right or
security convertible into or exercisable or exchangeable for shares of Company
Common Stock.

(b) Shareholder is a partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware, and Shareholder has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.



--------------------------------------------------------------------------------

(c) This Agreement has been validly executed and delivered by Shareholder and,
assuming this Agreement constitutes a valid and binding obligation of Parent and
Merger Sub, constitutes the valid and binding obligation of Shareholder,
enforceable against such Shareholder in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) that the availability of the remedy of specific performance
or injunctive or other forms of equitable relief may be subject to equitable
defenses and would be subject to the discretion of the court before which any
proceeding therefor may be brought.

(d) Neither the execution and delivery of this Agreement nor the consummation by
Shareholder of the transactions contemplated hereby will result in a violation
of, or a default under, or conflict with, any contract, trust, commitment,
agreement, understanding, arrangement or restriction of any kind to which
Shareholder is a party or by which Shareholder or Shareholder’s assets are
bound. The consummation by Shareholder of the transactions contemplated hereby
will not (i) violate any provision of any Order applicable to Shareholder or
(ii) require any consent, approval, or notice under any statute, law, rule or
regulation applicable to Shareholder other than (x) as required under the
Exchange Act and the rules and regulations promulgated thereunder and (y) where
the failure to obtain such consents or approvals or to make such notifications,
would not, individually or in the aggregate, prevent or materially delay the
performance by Shareholder of any of its obligations under this Agreement.

(e) The Shares and the certificates, if any, representing the Shares owned by
Shareholder are now, and at all times during the term hereof will be, held by
Shareholder, by a nominee or custodian for the benefit of Shareholder or by the
Paying Agent for the Offer, free and clear of all liens, claims, security
interests, proxies, voting trusts or agreements, options, rights (other than
community property interests), understandings or arrangements or any other
encumbrance or restriction whatsoever on title, transfer, or exercise of any
rights of a shareholder in respect of such Shares (collectively,
“Encumbrances”), except for (i) any such Encumbrances arising hereunder (in
connection therewith any restrictions on transfer or any other Encumbrances have
been waived by appropriate consent), (ii) any rights, agreements, understandings
or arrangements that represent solely a financial interest in cash received upon
sale of the Shares and (iii) Encumbrances imposed by federal or state securities
laws (collectively, “Permitted Encumbrances”).

(f) Shareholder understands and acknowledges that Parent is entering into the
Merger Agreement in reliance upon Shareholder’s execution and delivery of this
Agreement.

(g) No broker, investment bank, financial advisor or other person is entitled to
any broker’s, finder’s, financial adviser’s or similar fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of Shareholder (except for fees payable by the Company to
Bank of America as advisor to the Company).

 

2



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties of Parent and Merger Sub. Each of
Parent and Merger Sub hereby, jointly and severally, represents and warrants to
Shareholder as follows:

(a) Each of Parent and Merger Sub is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and each
of Parent and the Merger Sub has all requisite corporate power and authority to
execute and deliver this Agreement and the Merger Agreement and to consummate
the transactions contemplated hereby and thereby, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the Merger Agreement.

(b) This Agreement and the Merger Agreement have been duly authorized, executed
and delivered by each of Parent and Merger Sub, and constitute the valid and
binding obligations of each of Parent and Merger Sub, enforceable against each
of them in accordance with their terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) the
availability of the remedy of specific performance or injunctive or other forms
of equitable relief may be subject to equitable defenses and would be subject to
the discretion of the court before which any proceeding therefor may be brought.

(c) Neither the execution and delivery of this Agreement or the Merger Agreement
by each of Parent and Merger Sub nor the consummation by Parent and Merger Sub
of the transactions contemplated hereby or thereby will result in a violation
of, or a default under, any contract, trust, commitment, agreement,
understanding, arrangement or restriction of any kind to which either Parent or
Merger Sub is a party or by which either Parent or Merger Sub or their
respective assets are bound. The consummation by Parent and Merger Sub of the
transactions contemplated by this Agreement will not (i) violate any provision
of any judgment, order or decree applicable to Parent or Merger Sub or
(ii) require any consent, approval, order, authorization or permit of, or
declaration, registration, filing with, or notification to, any Governmental
Entity, except for (w) applicable requirements, if any, of (A) the Exchange Act,
including, without limitation, the filing with the SEC of the Schedule TO,
(B) the Washington Business Corporation Code (“WBCA”) to file the Articles of
Merger or other appropriate documentation and (C) Nasdaq, (x) those required by
the HSR Act, (y) the filing of customary applications and notices, as applicable
with any Regulatory Authority, and (z) where the failure to obtain such consents
or approvals or to make such notifications, would not, individually or in the
aggregate, prevent or materially delay the performance by either Parent or
Merger Sub of any of their obligations under this Agreement and the Merger
Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3. Tender of the Shares.

(a) Unless the Offer is terminated or withdrawn by Merger Sub or the Merger
Agreement is terminated in accordance with its terms, Shareholder hereby agrees
that it shall irrevocably, subject to the terms of this Agreement, tender (and
deliver any certificates evidencing) its Shares, or cause its Shares to be
irrevocably, subject to the terms of this Agreement, tendered, into the Offer
promptly following, and in any event no later than the fifth (5th) Business Day
following the commencement of the Offer pursuant to Section 1.1 of the Merger
Agreement in accordance with the procedures set forth in the Offer Documents,
free and clear of all Encumbrances (other than Permitted Encumbrances);
provided, that Parent and Merger Sub agree that Shareholder may withdraw its
Shares from the Offer at any time following the termination of this Agreement or
as otherwise provided pursuant to this Section 3 or Section 9 hereof.

(b) Shareholder agrees that once the Shares are tendered into the Offer,
Shareholder will not withdraw any Shares from the Offer unless and until (i) the
Offer shall have been terminated in accordance with the terms of the Merger
Agreement or the Merger Agreement is terminated in accordance with its terms or
(ii) this Agreement shall have been terminated in accordance with Section 9.

(c) Shareholder hereby waives any rights of appraisal or rights to dissent from
the Merger that Shareholder may have under Chapter 23B.13 of the WBCA, and
hereby agrees not to assert any such rights of appraisal or dissent.

(d) If this Agreement is terminated in accordance with its terms, the Offer is
terminated or withdrawn by Merger Sub, or the Merger Agreement is terminated in
accordance with its terms prior to the purchase of Shares in the Offer, Parent
and Merger Sub shall promptly return, and shall cause any depositary or paying
agent, including the Paying Agent, acting on behalf of Parent and Merger Sub, to
return all tendered Shares to Shareholder.

(e) If the conditions to the Offer are satisfied or waived by Merger Sub
pursuant to the terms of the Merger Agreement, Parent shall cause Merger Sub to
purchase in accordance with the terms of the Offer the Shares that are tendered
and not withdrawn.

SECTION 4. Transfer of the Shares; Other Actions.

(a) Prior to the termination of this Agreement, except as otherwise provided
herein (including pursuant to Section 3 or Section 5) or in the Merger
Agreement, Shareholder shall not: (i) transfer, assign, sell, gift-over, hedge,
pledge or otherwise dispose (whether by sale, liquidation, dissolution, dividend
or distribution) of, enter into any derivative arrangement with respect to,
create or suffer to exist any Encumbrances (other than Permitted Encumbrances)
on or consent to any of the foregoing (“Transfer”), any or all of the Shares or
any right or interest therein; (ii) enter into any contract, option or other
agreement, arrangement or understanding with respect to any Transfer;
(iii) grant any proxy, power-of-attorney or other authorization or consent

 

4



--------------------------------------------------------------------------------

with respect to any of the Shares with respect to any matter that is, or that is
reasonably likely to be exercised in a manner, inconsistent with the
transactions contemplated by the Merger Agreement or the provisions thereof;
(iv) deposit any of the Shares into a voting trust, or enter into a voting
agreement or arrangement with respect to any of the Shares; or (v) knowingly,
directly or indirectly, take or cause the taking of any other action that would
restrict, limit or interfere with the performance of such Shareholder’s
obligations hereunder or the transactions contemplated hereby, excluding any
bankruptcy filing.

(b) Shareholder agrees that it shall not, and shall cause each of his Affiliates
not to, become a member of a “group” (as that term is used in Section 13(d) of
the Securities Exchange Act) with respect to any shares of Company Common Stock,
Company Options, Company Stock Awards or any other voting securities of the
Company for the purpose of opposing or competing with or taking any actions
inconsistent with the transactions contemplated by the Merger Agreement,
provided, however, this Section 4(b) shall not apply if (i) the Offer shall have
been terminated or withdrawn by Merger Sub or the Merger Agreement is terminated
in accordance with its terms prior to the purchase of the Shares in the Offer or
(ii) this Agreement shall have been terminated in accordance with Section 9.

(c) Notwithstanding the foregoing, Shareholder may make (a) Transfers of Shares
by will or by operation of law or other transfers for estate planning purposes,
in which case any such transferee shall agree in writing to be bound by this
Agreement prior to the consummation of any such Transfer, and (b) as Parent may
otherwise agree in writing in its sole discretion.

(d) Upon receipt of payment in full for all of its Shares pursuant to the Merger
Agreement, Shareholder agrees that any and all rights incident to his or her
ownership of Shares (including any rights to recover amounts, if any, that may
be determined to be due to any shareholder or former shareholder of the
Company), including but not limited to rights arising out of such Shareholder’s
ownership of Shares prior to the transfer of such Shares to Merger Sub or Parent
pursuant to the Offer or the Merger Agreement, shall be transferred to Merger
Sub and Parent upon the transfer to Merger Sub or Parent of such Shareholder’s
Shares.

SECTION 5. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) Without in any way limiting Shareholder’s right to vote the Shares in its
sole discretion on any other matters that may be submitted to a shareholder
vote, consent or other approval, unless and until this Agreement terminates
pursuant to Section 9, Shareholder hereby irrevocably grants to, and appoints,
Parent and any designee thereof, Shareholder’s proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of such
Shareholder, to attend any meeting of the shareholders of the Company on behalf
of such Shareholder, to include such Shares in any computation for purposes of
establishing a quorum at any meeting of shareholders of the Company, and to vote
all Shares beneficially owned or controlled by such Shareholder (the “Vote
Shares”), or to grant a consent or approval in respect of the Vote Shares, in
connection with any meeting of the shareholders of the Company or any

 

5



--------------------------------------------------------------------------------

action by written consent in lieu of a meeting of shareholders of the Company
(i) in favor of the Merger or any other transaction pursuant to which Parent
proposes to acquire the Company, whether by tender offer or merger, in which
shareholders of the Company would receive aggregate consideration per share of
Company Common Stock equal to or greater than the consideration to be received
by such shareholders in the Offer and the Merger and/or (ii) against (A) any
action or agreement which would in any material respect impede, interfere with
or prevent the Offer or the Merger, including, but not limited to, any other
extraordinary corporate transaction, including, a merger, acquisition, sale,
consolidation, reorganization, recapitalization, extraordinary dividend or
liquidation involving the Company and a third party, or any other proposal of a
third party to acquire the Company or all or substantially all of the assets
thereof, (B) any Company Takeover Proposal and any action in furtherance of any
Company Takeover Proposal and (C) any action, proposal, transaction or agreement
that would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Shareholder
under this Agreement.

(b) Shareholder hereby represents that any proxies heretofore given in respect
of the Shares, if any, are revocable, and hereby revokes such proxies.

(c) Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 5 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
Shareholder under this Agreement. Shareholder hereby further affirms that the
irrevocable proxy is coupled with an interest and, except as set forth in this
Section or in Section 9 hereof, is intended to be irrevocable in accordance with
the provisions of Chapter 23B.07.220 of the WBCA. If during the term of this
Agreement for any reason the proxy granted herein is not irrevocable, then such
Shareholder agrees that it shall vote its Shares in accordance with Section 5(a)
above as instructed by Parent in writing.

SECTION 6. Company Takeover Proposals; Non-Solicitation.

(a) Company Takeover Proposals

(i) Shareholder will notify Parent and Merger Sub immediately following
Shareholder’s learning of such if any Company Takeover Proposals are received
by, or, in connection with any Company Takeover Proposal, any information is
requested from or any negotiations or discussions are sought to be initiated or
continued with, Shareholder or Shareholder’s employees, investment bankers,
attorneys, accountants or other agents, if any, which notice shall include the
identity of the Person making such information request or Company Takeover
Proposal and the material terms and conditions of such Company Takeover or
information request.

 

6



--------------------------------------------------------------------------------

(b) No Solicitation.

(i) Shareholder shall not, nor shall it authorize or permit any of its or their
Representatives to, directly or indirectly, (A) solicit, initiate or encourage,
or take any other action designed to, or which would reasonably be expected to,
facilitate, any Company Takeover Proposal, (B) enter into any agreement with
respect to any Company Takeover Proposal or (C) enter into, continue or
otherwise participate in any discussions or negotiations regarding, or furnish
to any Person any information with respect to, or access to the properties,
books or records of the Company or any Company Entity in connection with, or
otherwise cooperate with, any proposal that constitutes, or would reasonably be
expected to lead to, any Company Takeover Proposal. Shareholder shall, and shall
cause its Representatives to, immediately cease and cause to be terminated all
existing discussions or negotiations with any Person conducted heretofore with
respect to any proposal that constitutes, or would reasonably be expected to
lead to, any Company Takeover Proposal and request the prompt return or
destruction of all confidential information previously furnished.

SECTION 7. Directors and Officers. This Agreement shall apply to Shareholder
solely in Shareholder’s capacity as a holder of Company Common Stock, and not in
such Shareholder’s capacity as a director, officer or employee of the Company or
in such Shareholder’s capacity as a trustee or fiduciary of any employee benefit
plan or trust.

SECTION 8. Further Assurances. Each party shall execute and deliver any
additional documents and take such further actions as may be reasonably
necessary or desirable to carry out all of the provisions hereof, including all
of the parties’ obligations under this Agreement, including without limitation
to vest in Parent the power to vote the Shares to the extent contemplated by
Section 5 hereof.

SECTION 9. Termination.

(a) This Agreement, and all rights and obligations of the parties hereunder,
shall terminate immediately upon the earliest to occur of the following:

(i) termination of the Merger Agreement in accordance with its terms or
termination or withdrawal of the Offer by Merger Sub;

(ii) any extension of the closing of the Offer beyond the Outside Date;

(iii) the final expiration date of the Offer pursuant to the Merger Agreement,
with or without acceptance of the tender of the Shares;

 

7



--------------------------------------------------------------------------------

(iv) the Effective Time; or

(v) the mutual written consent of Parent and Shareholder.

(b) Upon termination of this Agreement, except in the case of liability for any
willful breach by any party to this Agreement prior to termination from which
liability termination shall not relieve any such party, (i) all obligations of
the parties under this Agreement will terminate, without any liability or other
obligation on the part of any party hereto to any Person in respect hereof or
the transactions contemplated hereby, and no party shall have any claim against
another (and no Person shall have any rights against such party), whether under
contract, tort or otherwise, and (ii) Shareholder shall be permitted to
withdraw, and shall be deemed to have validly and timely withdrawn, their Shares
pursuant to the Offer.

(c) Sections 10 and 13(e) hereof shall survive the termination of this
Agreement.

SECTION 10. Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses, whether or not the Offer or the Merger is
consummated.

SECTION 11. Public Announcements. Shareholder (in his capacity as a shareholder
of the Company and/or signatory to this Agreement) shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby,
except with the prior written consent of Parent or as required for Shareholder
to comply its obligations under Rule 13(d) promulgated under the Exchange Act.
Shareholder (i) consents to and authorizes the publication and disclosure by
Parent and its Affiliates of its identity and holding of the Shares and the
nature of its commitments and obligations under this Agreement in any
announcement or disclosure required by the SEC or other Governmental Entity, the
Offer, or any other disclosure document in connection with the Offer, the Merger
or any of the other transactions contemplated by the Merger Agreement or this
Agreement, and (ii) agrees promptly to give to Parent any information it may
reasonably require for the preparation of any such disclosure documents;
provided that, to the extent practicable, Shareholder shall have a reasonable
opportunity to review and comment on any such announcement or disclosure prior
to its publication, filing or disclosure. Shareholder agrees to promptly notify
Parent of any required corrections with respect to any written information
supplied by it specifically for use in any such disclosure document, if and to
the extent that any shall have become false or misleading in any material
respect.

SECTION 12. Adjustments. In the event of (a) any stock dividend, stock split,
merger, recapitalization, reclassification, combination, exchange of shares or
the like of the capital stock of the Company on, of or affecting the Shares or
(b) that Shareholder shall become the beneficial owner of any additional shares
of Company Common Stock, then the terms of this Agreement shall apply to the
shares of Company Common Stock held by Shareholder immediately following the
effectiveness of the

 

8



--------------------------------------------------------------------------------

events described in clause (a) or Shareholder becoming the beneficial owner
thereof as described in clause (b), as though, in either case, they were Shares
hereunder. In the event that Shareholder shall become the beneficial owner of
any other securities entitling the holder thereof to vote or give consent with
respect to the matters set forth in Section 5 hereof, then the terms of
Section 5 hereof shall apply to such other securities as though they were Shares
hereunder.

SECTION 13. Miscellaneous.

(a) Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic mail (receipt confirmed), facsimile (receipt
confirmed) or sent by a nationally recognized overnight courier (providing proof
of delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

If to Shareholder, to:

with copies to:

Cooley LLP

Attention: Tom Coll

4401 Eastgate Mall

San Diego, CA

Telephone: 858-550-6013

Facsimile: 858-550-6420

If to Parent or Merger Sub, to:

Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, Pennsylvania 19317

Facsimile: (610) 558-9864

Attention: Caroline B. Manogue, Esq.

 

9



--------------------------------------------------------------------------------

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York
10036 Telephone:   (212) 735-3000 Facsimile:   (212) 735-2000 Attention:  
Eileen T. Nugent, Esq.   Ann Beth Stebbins, Esq.

(b) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

(d) Entire Agreement, No Third-Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement and (b) is not intended to confer, nor shall it confer, upon any
Person other than the parties hereto any rights or remedies or benefits of any
nature whatsoever.

(e) Governing Law, Jurisdiction. This Agreement shall be governed in all
respects, including validity, interpretations and effect, by the laws of the
State of Delaware applicable to contracts executed and to be performed wholly
within such state without giving effect to the choice of law principles of such
state.

(f) Waiver of Jury Trial. EACH OF PARENT, MERGER SUB AND SHAREHOLDER HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF PARENT, MERGER SUB OR SHAREHOLDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13(f).

 

10



--------------------------------------------------------------------------------

(g) Assignment. Prior to the earlier to occur of (i) the termination of the
Merger Agreement in accordance with its terms or (ii) the consummation of the
Merger, neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned, in whole or in part, by operation of law
or otherwise by any of the parties hereto without the prior written consent of
the other parties, except that Parent and Merger Sub may assign, in their sole
discretion and without the consent of any other party, any or all of their
rights, interests and obligations hereunder to each other or to one or more
direct or indirect wholly owned subsidiaries of Parent, and any such assignee
may thereafter assign, in its sole discretion and without the consent of any
other party, any or all of its rights, interests and obligations hereunder to
one or more additional direct or indirect wholly owned subsidiaries of Parent;
provided, that no such assignment shall relieve Parent or Merger Sub of any of
their respective obligations under this Agreement. Any assignment in violation
of the preceding sentence shall be void. Subject to the preceding two sentences,
this Agreement will be binding upon, inure to the benefit of, and be enforceable
by, the parties and their respective successors and assigns.

(h) Severability of Provisions. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the foregoing can be accomplished
without materially affecting the economic benefits anticipated by the parties to
this Agreement. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

(i) Specific Performance. The parties agree that irreparable damage would occur
and that the parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any federal court located in the State of Delaware or in
Delaware state court, this being in addition to any other remedy to which they
are entitled at law or in equity.

(j) Amendment. No amendment or modification of this Agreement shall be effective
unless it shall be in writing and signed by each of the parties hereto, and no
waiver or consent hereunder shall be effective against any party unless it shall
be in writing and signed by such party.

(k) Binding Nature. This Agreement is binding upon and is solely for the benefit
of the parties hereto and their respective successors, legal representatives and
assigns.

(l) No Recourse. Parent and Merger Sub agree that Shareholder (in his capacity
as a shareholder of the Company) will not be liable for claims, losses, damages,
liabilities or other obligations resulting from the Company’s breach of the
Merger Agreement.

 

11



--------------------------------------------------------------------------------

(m) No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Parent any direct or
indirect ownership or incidence of ownership of or with respect to the Shares.
All rights, ownership and economic benefits of and relating to the Shares shall
remain vested in and belong to Shareholder, and Parent shall have no authority
to manage, direct, restrict, regulate, govern, or administer any of the policies
or operations of the Company or exercise any power or authority to direct
Shareholder in the voting of any of the Shares, except as otherwise provided
herein.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub and Shareholder have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:  

 

Name:   Title:   WEST ACQUISITION CORP. By:  

 

Name:   Title:   [SHAREHOLDER] By:  

 